DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 11-12, 14-17, 22-23, 29, and 31-32 of U.S. Patent No. (11,216,306, hereinafter refers as ‘306). 
Regarding claim 21, the claim limitation of “receive an indication from a computing node of available memory resources attached to the computing node; and map a system address space of the host processor to at least a portion of the available memory resources, wherein responsive to receipt of a memory access request to a system address in the system address space, a memory resource access operation is arranged to occur through the computing node over a fabric based on the mapping of the system address space to the at least a portion of available memory resources attached to the computing node” corresponds to claim limitation of “send a resource request for the available remote memory resources to [[a]] the remote computing node in response to a determination that the additional memory resources are required by the computing node; configure a mapping of a local address space of the computing node to at least a portion of the available remote memory resources in response to sending of the resource request; and generate an access to a local address in the local address space in response to configuration of the mapping; identify the remote computing node based on the local address with the mapping of the local address space to the at least a portion of the available remote memory resources in response to generation of the access to the local address” of claim 1 of ‘306. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation is met by the claim limitation of claim 1 of ‘306.
Regarding claim 22, the claim limitation of “wherein the circuitry is to monitor for available memory resources over the fabric in order to receive the indication from the computing node of the available memory resources attached to the computing node” corresponds to claim limitation of “wherein the circuitry is to monitor for available memory resources over the network fabric in order to receive the indication from the remote computing node of available remote memory resource” of claim 2 of ‘306. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation is met by the claim limitation of claim 2 of ‘306.
Regarding claim 23, the claim limitation of “wherein the circuitry is to map the system address space to the at least a portion of the available memory resources via configuration of one or more system address decoders at the host processor” corresponds to claim limitation of “wherein to configure the mapping of the local address space to the at least a portion of the available remote memory resources comprises to configure one or more system address decoders of the computing node to map the local address space to the at least a portion of the available remote memory resources” of claim 3 of ‘306. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation is met by the claim limitation of claim 3 of ‘306.
Regarding claim 24, the claim limitation of is same as claim 4 of ‘306.
Regarding claim 25, the claim limitation of is same as claim 5 of ‘306.
Regarding claim 26, the claim limitation of is same as claim 6 of ‘306.
Regarding claim 27, the claim limitation of is same as claim 9 of ‘306.

Regarding claim 28, the claim limitation of “receive an indication from a computing node of available memory resources attached to the computing node; and map a system address space of the host processor to at least a portion of the available memory resources, wherein responsive to receipt of a memory access request to a system address in the system address space, a memory resource access operation is arranged to occur through the computing node over a fabric based on the mapping of the system address space to the at least a portion of available memory resources attached to the computing node” corresponds to claim limitation of “receive an indication from a remote computing node of available remote memory resources; determine whether additional memory resources are required by the computing node; send a resource request for the available remote memory resources to [[a]] the remote computing node in response to a determination that the additional memory resources are required by the computing node; configure a mapping of a local address space of the computing node to at least a portion of the available remote memory resources in response to sending of the resource request; generate an access to a local address in the local address space in response to configuring the mapping” of claim 11 of ‘306. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation is met by the claim limitation of claim 11 of ‘306.
Regarding claim 29, the claim limitation of “wherein the circuitry is to monitor for available memory resources over the fabric in order to receive the indication from the computing node of the available memory resources attached to the computing node” corresponds to claim limitation of “wherein the circuitry is to monitor for available memory resources over the network fabric in order to receive the indication from the remote computing node of available remote memory resource” of claim 12 of ‘306. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation is met by the claim limitation of claim 12 of ‘306.

Regarding claim 30, the claim limitation of “wherein the circuitry is to map the system address space to the at least a portion of the available memory resources via configuration of one or more system address decoders at the host processor” corresponds to claim limitation of “wherein to configure the mapping of the local address space to the at least a portion of the available remote memory resources comprises to configure one or more system address decoders of the computing node to map the local address space to the at least a portion of the available remote memory resources” of claim 14 of ‘306. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation is met by the claim limitation of claim 14 of ‘306.

Regarding claim 31, the claim limitation of is same as claim 15 of ‘306.
Regarding claim 32, the claim limitation of is same as claim 16 of ‘306.
Regarding claim 33, the claim limitation of is same as claim 17 of ‘306.

Regarding claim 34, the claim limitation of “receiving an indication from a computing node of available memory resources attached to the computing node; and mapping a system address space of the host processor to at least a portion of the available memory resources, wherein responsive to receipt of a memory access request to a system address in the system address space, a memory resource access operation is arranged to occur through the computing node over a fabric based on the mapping of the system address space to the at least a portion of available memory resources attached to the computing node” corresponds to claim limitation of “receiving, by a computing node, an indication from _a remote computing node of available remote memory resources; determining whether additional memory resources are required by the computing node; sending a resource request for the available remote memory resources to [[a]] the remote computing node in response to a determination that the additional memory resources are required by the computing node; configuring a mapping of a local address space of the computing node to at least a portion of the available remote memory resources in response to sending of the resource request; generating an access to a local address in the local address space in response to configuring the mapping” of claim 22 of ‘306. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation is met by the claim limitation of claim 22 of ‘306.

Regarding claim 35, the claim limitation of “monitoring for available memory resources over the fabric in order to receive the indication from the computing node of the available memory resources attached to the computing node” corresponds to claim limitation of “wherein the circuitry is to monitor for available memory resources over the network fabric in order to receive the indication from the remote computing node of available remote memory resource” of claim 23 of ‘306. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation is met by the claim limitation of claim 23 of ‘306.

Regarding claim 34, the claim limitation of “receiving an indication from a computing node of available memory resources attached to the computing node; and mapping a system address space of the host processor to at least a portion of the available memory resources, wherein responsive to receipt of a memory access request to a system address in the system address space, a memory resource access operation is arranged to occur through the computing node over a fabric based on the mapping of the system address space to the at least a portion of available memory resources attached to the computing node” corresponds to claim limitation of “send a resource request for the available remote memory resources to [[a]] the remote computing node in response to a determination that the additional memory resources are required by the computing node; configure a mapping of a local address space of the computing node to at least a portion of the available remote memory resources in response to sending of the resource request; and generate an access to a local address in the local address space in response to configuration of the mapping; identify the remote computing node based on the local address with the mapping of the local address space to the at least a portion of the available remote memory resources in response to generation of the access to the local address” of claim 1 of ‘306. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation is met by the claim limitation of claim 1 of ‘306.
Regarding claim 35, the claim limitation of “wherein the circuitry is to monitor for available memory resources over the fabric in order to receive the indication from the computing node of the available memory resources attached to the computing node” corresponds to claim limitation of “wherein the circuitry is to monitor for available memory resources over the network fabric in order to receive the indication from the remote computing node of available remote memory resource” of claim 2 of ‘306. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation is met by the claim limitation of claim 2 of ‘306.
Regarding claim 36, the claim limitation of “wherein the circuitry is to map the system address space to the at least a portion of the available memory resources via configuration of one or more system address decoders at the host processor” corresponds to claim limitation of “wherein to configure the mapping of the local address space to the at least a portion of the available remote memory resources comprises to configure one or more system address decoders of the computing node to map the local address space to the at least a portion of the available remote memory resources” of claim 3 of ‘306. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation is met by the claim limitation of claim 3 of ‘306.
Regarding claim 37, the claim limitation of is same as claim 4 of ‘306.
Regarding claim 38, the claim limitation of is same as claim 5 of ‘306.
Regarding claim 39, the claim limitation of is same as claim 6 of ‘306.
Regarding claim 40, the claim limitation of is same as claim 9 of ‘306.

Regarding claim 41, the claim limitation of “circuitry to: send an indication of available memory resources attached to the compute node to a host processor via a fabric; receive a request to borrow at least a portion of the available memory resources from the host processor for the host processor to use as system memory; and configure a mapping of a local address space that includes the at least a portion of the memory resources to indicate the at least a portion of the memory resources is allocated for use by the host processor as system memory based on the request, wherein the at least a portion of memory resources is accessible to the host processor via the fabric and through the compute node” corresponds to claim limitation of “determine local memory resource availability to lend to remote computing nodes; send an indication of available memory resources to the remote computing nodes
over a network fabric in response to a determination of local memory resource availability; receive a resource request to borrow at least a portion of the available local memory resource from a remote computing node that is responsive to sending the indication of available memory resources; determine whether the at least a portion of the local memory resource is available responsive to receipt of the resource request; configure a mapping of a local address space that includes the at least a portion of
the local memory resource to indicate the at least a portion of the local memory resource is allocated for use by the remote computing node based on a determination that the local memory resource is available.” of claim 29 of ‘306. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation is met by the claim limitation of claim 29 of ‘306.
Regarding claim 42, the claim limitation of is same as claim 31 of ‘306.
Regarding claim 43, the claim limitation of is same as claim 32 of ‘306.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 and 41-43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21 and 41, Claim limitation “circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not adequately describe the structure that corresponds to the "circuitry." Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425